Citation Nr: 1806072	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to April 1956. Following the Veteran's active duty, he served for numerous years in the Air Force Reserves.

These claims arose before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2017. A transcript of that hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is etiologically related to the Veteran's time in service.

2. Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral tinnitus is etiologically related to the Veteran's time in service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for bilateral hearing loss are met. 

2. The criteria to establish service connection for tinnitus are met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus. For the forthcoming reasons, the Board finds service connection warranted for both conditions. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The record reveals that the Veteran suffers from bilateral hearing loss and tinnitus, related to service. In July 2013, July 2016, and August 2017, the Veteran underwent examinations with private audiologists in which the examiners confirmed the Veteran suffered from both bilateral tinnitus and hearing loss and determined the Veteran's conditions were related to his noise exposure from aircrafts during active duty service and the reserves. Although there is negative nexus evidence of record, the Board finds that the positive evidence is approximately equivalent. Accordingly, as the evidence is at least in equipoise that the Veteran's current conditions are related to service, the benefit-of-the-doubt doctrine is for application. Thus, he fulfills the criteria necessary for service connection for bilateral hearing loss and tinnitus, and service connection is granted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


